KEITH, Justice
(concurring).
I concur, reluctantly, in the reversal of the judgment of the juvenile court. In *796this case, I am convinced from a careful study of the record that in ordering the reversal we place form above substance. The minor was represented by capable, experienced and industrious counsel selected by his parents who actively participated in the entire proceedings. Both parents were present during the hearing and the father sought, albeit unsuccessfully, to secure his son’s commitment to a private neurological institution for treatment at his own expense. The minor’s able counsel literally cross-examined the trial judge as to findings of fact and conclusions of law — all of which were painstakingly and fully answered by the trial judge. Upon appeal, there is not a single suggestion that a guardian ad litem or a dozen guardians accompanied by a battery of lawyers, could have done any more for the minor than was done by his parents and his trial counsel.
The hard and stubborn fact will remain for consideration upon a new trial — this time with a guardian ad litem under direction from this court — that the minor did possess marijuana and was declared to be a delinquent child on March 24, 1971. He was placed upon probation, one of the conditions being that he commit no offense under the laws of this state while another required him to avoid injurious or vicious habits. Less than a month later, on April 15, 1971, he was apprehended smoking marijuana in a public place. Although his counsel did tender the minor as a witness, the record contains sufficient evidence to support the trial court's revocation of probation if the minor’s testimony had not been introduced. Under these circumstances, the guardian ad litem will have his work cut out for him during the subsequent proceedings which we have ordered.
I fully concur with the strong language used by Justice Pope in his dissent in Brenan v. Court of Civil Appeals, Fourteenth Dist., 444 S.W.2d 290, 294-297 (Tex.Sup.1969), when he speaks of the necessity for the appointment of a guardian ad litem in every case arising under the Juvenile Act; and, if there was any suggestion of an impairment of the minor’s rights in this case, I would unhesitatingly follow the succeeding cases on the point: Starks v. State, 449 S.W.2d 559 (Tex.Civ.App., Eastland, 1970, error ref.), and Felder v. State, 463 S.W.2d 272 (Tex.Civ.App., Houston-14th, 1971, error ref. n. r. e.). Insofar as this case is concerned, we have breached the rule so eloquently stated by Honorable Roy W. McDonald, the distinguished author of Texas Civil Practice, as set out in 19 Tex.Law Rev. 229, 252-253 (1941):
“No judgment should ever be rendered in the trial court which is based upon mere procedural technicalities, and no judgment which follows a full and otherwise correct trial upon the actual issues in controversy between the parties should ever be reversed because of such informalities. There is no vested right in rules of procedure; much less is there no vested right in procedural errors.” [emphasis supplied]
However, so as to establish a uniform precedent and a procedure to be used in every case, I join in the reversal of this cause. This court is now committed to the proposition that no adjudication of delinquency of a minor will be upheld when attacked directly upon appeal if the trial was conducted without a guardian ad litem having been appointed to represent the minor.